           Case 1:20-cv-04162-LGS Document 35-1 Filed 12/04/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 TYLER ERDMAN,

                                     Plaintiff,
                                                         Case No.: 1:20-cv-04162-LGS
                      -against-
                                                                 APPENDIX A
 ADAM VICTOR and THE BOARD OF
 MANAGERS OF MANHATTAN PLACE
                                                      ORAL ARGUMENT REQUESTED
 CONDOMINIUM,

                                     Defendants
 .




Pursuant to Rule I.D.3 of this Court’s Individual Rules and Practices for Civil Cases, Defendant

Adam Victor, through his counsel Schlam Stone & Dolan LLP, hereby identifies all parties and

attorneys of record who should have access to the sealed documents, as follows:

1) John F. Whelan, Esq, Counsel of Record for Defendant Adam Victor

2) Jeffrey M. Eilender, Esq., Counsel of Record for Defendant Adam Victor

Dated: December 4, 2020
       New York, NY
     Schlam Stone & Dolan LLP
     By: /s/ John F. Whelan
     Jeffrey M. Eilender
     John F. Whelan
     26 Broadway
     New York, New York 10004
     Telephone: (212) 344-5400
     Facsimile: (212) 344-7677
     jeilender@schlamstone.com
     jwhelan@schlamstone.com
     Attorneys for Defendant Adam Victor




                                                  1
